Dismiss; Opinion Filed June 10, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01489-CV

                          MORRIS COE, Appellant
                                  V.
             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03634-B

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                    Opinion by Justice Lang
       The filing fee in this case is past due. By postcard dated November 21, 2014, we notified

appellant the $195 filing fee was due. We directed appellant to remit the filing fee within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Thereafter, the clerk’s record in this case was filed but the reporter’s record was not

filed. Our notifications to appellant regarding the overdue reporter’s record have been returned

and were sent to a second address without response from appellant. To date, appellant has not

paid the filing fee, responded to notifications regarding the reporter’s record, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 42.3(b), (c).




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

141489F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MORRIS COE, Appellant                                 On Appeal from the County Court at Law
                                                      No. 2, Dallas County, Texas
No. 05-14-01489-CV         V.                         Trial Court Cause No. CC-14-03634-B.
                                                      Opinion delivered by Justice Lang. Justices
FEDERAL NATIONAL MORTGAGE                             Bridges and Schenck participating.
ASSOCIATION, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee FEDERAL NATIONAL MORTGAGE ASSOCIATION
recover its costs of this appeal from appellant MORRIS COE.


Judgment entered this 10th day of June, 2015.




                                                –3–